Order entered January 6, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00988-CR
                                       No. 05-18-00989-CR
                                       No. 05-18-00990-CR
                                       No. 05-18-00991-CR

                              ANDREW VASQUEZ JR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F17-56140-U, F17-56141-U, F18-10047-U & F18-10048-U

                                             ORDER
       The amended certifications of appellant’s right to appeal have been filed. We DIRECT

the Clerk of the Court to set these appeals at issue.




                                                        /s/   LANA MYERS
                                                              JUSTICE